                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                WESTERN DIVISION

    ANTHONY NUNES, JR., ANTHONY                        No. 20-cv-4003-CJW
    NUNES, III, and NUSTAR FARMS,
    LLC,
                     Plaintiffs,
    vs.                                                          ORDER

    RYAN LIZZA and HEARST
    MAGAZINE MEDIA, INC.,
                    Defendants.
                                   ____________________

           Before me is Defendants’ Resisted Expedited Motion to Compel and Other Relief
Regarding NuStar Employee Depositions.           (Docs. 103 and 106.)1 Plaintiffs filed a
response. (Docs. 107, 108.) Defendants filed a reply. (Docs. 111, 112.) On June 11,
2021, I held a hearing regarding the motion and heard arguments from the parties. I
advised the parties of my ruling on the motion at the hearing. This order will memorialize
my rulings regarding the relief requested.
                                    I.     BACKGROUND
           Defendants’ published an article about Plaintiffs’ dairy farm.       A thorough
statement of the factual background is set forth in Judge Williams’s Memorandum and
Order regarding Defendants’ Motion to Dismiss.            (Doc. 50.)     Because of Judge
Williams’s ruling, the sole surviving claim is for defamation arising from Defendants’
allegedly false statements that Plaintiffs knowingly employed undocumented or
unauthorized workers.        Thereafter, discovery focused on the immigration status of

1
  The parties have been filing sealed, unredacted versions and unsealed, redacted versions of
their discovery motions and resistances.

                                             1



          Case 5:20-cv-04003-CJW-MAR Document 119 Filed 06/17/21 Page 1 of 8
Plaintiffs’ employees, including, among other things, Plaintiffs’ I-9 documentation and
records in the possession of the Social Security Administration. Defendants noticed the
depositions of six of Plaintiffs’ current employees and had them served with subpoenas
duces tecum that required them to bring identification to their depositions. Plaintiffs’
counsel, Steven S. Biss, accepted service of the subpoenas on behalf of the employees,
but Plaintiffs arranged for separate counsel, Justin Allen, to represent the deponents.
F.S.D. was the first such witness to be deposed on May 12, 2021.
       While Defendants’ counsel was questioning F.S.D. about his purported signature
on various documents, Mr. Allen stated, “I’ve advised my client to invoke his Fifth
Amendment right regarding questions about this document. [F.S.D.] --- ” (Doc. 103-8
at 20 (Dep. pp. 71-72).) Mr. Biss then interrupted stating, “Hold on. Hold on. Can we
go off the record for just a minute? I’d like to talk to Justin before we do this.” (Id. (Dep.
p. 72).) In fact, the deposition was delayed for much more than just a minute. More than
two hours later, the deposition resumed. When Defendants’ counsel attempted to make
record, Mr. Biss interrupted him several times insisting that Mr. Allen would make a
statement and the deposition would be rescheduled. Once Mr. Biss got his way, Mr.
Allen stated,
       I am not going to allow [F.S.D.] to answer that question because when we
       left it I advised him to invoke his Fifth Amendment right. We took a break.
       We went off the record, and we’ve had several conversations with lots of
       people and I’ve talked to [F.S.D.], and as of now I am no longer
       representing him. I am not his lawyer.

(Id. at 21 (Dep. pp. 74-75).)     The depositions were then halted. At the hearing, Mr.
Biss stated that a new lawyer had been retained to represent the employee witnesses at
their depositions, but he could only identify the new attorney by her first name, Jennifer.
Mr. Biss was ordered to provide her name to opposing counsel and the Court. To date,
I have not received that information.


                                              2



     Case 5:20-cv-04003-CJW-MAR Document 119 Filed 06/17/21 Page 2 of 8
                                    II.      DISCUSSION
       Because of the events at the deposition of F.S.D., Defendants have requested
several types of relief. I will address each request in turn, as I did during the hearing.
A.     Witness Compliance with Subpoenas Duces Tecum
       Defendants seek to have the employee deponents ordered to produce the documents
as required by the subpoenas. Although the subpoenas had been timely served and no
objection was raised, apparently F.S.D. first learned of the deposition on the morning it
was scheduled, he had not been shown the subpoena, and he did not appear with the
requested documents.      Plaintiffs respond that the employees will produce whatever
documents they have. This request for relief is granted.
       To avoid a repetition of this problem at upcoming depositions, Mr. Biss and any
attorney retained for the employees will inform the employees of their obligation to search
for the requested documents and bring the documents to the deposition, if they still
possess them. Mr. Biss and any attorney retained for the employees will also advise the
employees that the Court has ordered this production and employees may be asked about
their efforts to comply at the deposition.
B.     Professional Behavior During Depositions
       Defendants complain about Mr. Biss’s behavior during the deposition of F.S.D.
Particularly, Defendants assert that Mr. Biss asserted argumentative objections that were
disruptive and intended to intimidate or coach the witness. Mr. Biss asserts that his
objections were proper and “intended to call out the Defendants’ overt harassment of the
NuStar employee.” (Doc. 107 at 10.) Mr. Biss’s further explanation on this issue is
puzzling and troubling:
       No effort was made to “signal to the witness how to answer questions” or
       to “coach[] the witness to testify in a certain way.” Counsel for the
       Defendants got answers to all his questions, including those about
       [F.S.D.’s] traffic tickets. The deponent was never instructed not to answer.


                                              3



     Case 5:20-cv-04003-CJW-MAR Document 119 Filed 06/17/21 Page 3 of 8
       Indeed, he wanted to answer all questions. Plaintiff’s counsel sought a side
       bar with counsel for the witness to determine whether the witness wanted
       to take the Fifth Amendment. The witness did not, which is why the witness
       terminated the lawyer with absolutely no prompting by Plaintiffs’ counsel.

(Id. (brackets in original).) During the deposition, Defendants’ counsel was asking
questions about documents such as a bond F.S.D. had posted and a traffic ticket he had
received that bore his signature. Mr. Biss made a lengthy speaking objection claiming
this was harassment. (Doc. 103-8 at 19 (Dep. pp. 66-67).) Here, where the identity and
immigration status of the employees is a central issue, it is not harassing or irrelevant to
ask questions about such documents. In the context of this case, it is not conducive to
obtaining truthful answers from an employee such as F.S.D. to have his employer’s
lawyer making lengthy, animated objections to those questions.
       The most puzzling and troubling aspect of Mr. Biss’s explanation, however, is the
representation that he “sought a sidebar with counsel for the witness to determine whether
the witness wanted to take the Fifth Amendment.” (Doc. 107 at 10.) This two-hour
“sidebar” occurred immediately after Mr. Allen stated, “I’ve advised my client to invoke
his Fifth Amendment right regarding questions about this document.” (Doc. 103-8 at 20
(Dep. pp. 71-72).) Normally, one would expect the lawyer for a deponent to be in the
best position to ascertain whether the deponent desires to assert a privilege. There is no
record of the sidebar, only Mr. Biss’s protestations that the employees are not being
pressured regarding their rights under the Fifth Amendment. Mr. Biss makes bald
assurances that the employees want to answer all questions and not assert their Fifth
Amendment rights. Nevertheless, Mr. Biss’s behavior—coupled with the facts that (a)
the privilege was raised, (b) the privilege was perhaps withdrawn after a lengthy sidebar,
and (c) Mr. Allen was fired—gives me little confidence that F.S.D. could make a knowing
waiver of his Fifth Amendment rights under these circumstances.
       This Court has had occasion to provide instruction on appropriate behavior:

                                             4



     Case 5:20-cv-04003-CJW-MAR Document 119 Filed 06/17/21 Page 4 of 8
              The Federal Rules of Civil Procedure, and cases applying those
       rules, provide very clear guidance about how an attorney (and a witness)
       should behave during a deposition. Rule 30(c)(2) states that a deponent must
       answer all deposition questions, even if his or her attorney objects, unless
       the attorney expressly instructs the deponent not to answer or moves to
       suspend the deposition. See Fed. R. Civ. P. 30(c)(2). If counsel for a
       deponent believes that a question is inappropriate, he or she has two
       choices: object to the question and allow the witness to answer, thus
       preserving the objection, or instruct the witness not to answer. The second
       option is appropriate only to (a) preserve a privilege, (b) enforce a court-
       ordered limitation or (c) bring a motion to terminate or limit the deposition
       on grounds that it is being conducted in bad faith or in order to unreasonably
       harass or embarrass the deponent. See Fed. R. Civ. P. 30(c)(2) and
       (d)(3)(A). It is not appropriate to instruct a witness not to answer on the
       basis of relevance.

              An attorney may instruct a witness not to answer due to alleged bad
       faith or harassment only if he or she intends to present a motion for
       protective order. Fed. R. Civ. P. 30(d)(3)(A). In other words, it is not
       enough for the attorney to instruct a witness not to answer and simply state,
       as grounds, that the question was posed in bad faith or for purposes of
       harassment or annoyance. Instead, the attorney issuing the instruction has
       the burden of making an immediate motion for protective order.

Van Stelton v. Van Stelton, C11-4045-MWB, 2013 WL 5574566, at *15 (N.D. Iowa Oct.
9, 2013), order amended on other grounds on reconsideration, 2013 WL 12424211 (N.D.
Iowa Nov. 5, 2013) (some citations omitted.) In Van Stelton, the problem was improperly
instructing a party witness not to answer. Id. at *1. Here, the problem is at least the
appearance of an attorney pressuring a witness not to assert a privilege and effectively
canceling the deposition to obtain that result. I make no finding based on this record that
such pressure did, in fact, occur. Nevertheless, the record lends itself to the appearance
that [F.S.D.] may have been subject to pressure not to independently assert his rights.




                                             5



     Case 5:20-cv-04003-CJW-MAR Document 119 Filed 06/17/21 Page 5 of 8
      To avoid a repetition of this problem, Plaintiffs’ attorneys are adjured to read the
Van Stelton decision. In addition, they are ordered to comply with the Federal Rules of
Civil Procedure and conform their behavior in future depositions to those rules.
C.    Appointment of Counsel for the Employee Deponents
      The Criminal Justice Act plan adopted by the Northern District of Iowa provides:
      2. Discretionary. Whenever a judge or United States magistrate judge
         determines that the interests of justice so require, representation may be
         provided for any financially eligible person who:
                                         . . .
         d. has been called as a witness before a grand jury, a court,
            Congress, or a federal agency or commission which has the power
            to compel testimony, and there is reason to believe, either
            prior to or during testimony, that the witness could be subject to a
            criminal prosecution, a civil or criminal contempt proceeding, or
            face loss of liberty.

https://www.iand.uscourts.gov/sites/iand/files/CJA%20Plan.pdf, (p. 5/24) (emphasis
omitted).
      While Plaintiffs attempt to assure the Court there is no reason to believe the
employee deponents have any reason to fear criminal prosecution, Plaintiffs may not be
in the best position to know what jeopardy their employees may face. Plaintiffs’ and the
deponents’ interests regarding the assertion of a Fifth Amendment privilege may differ
widely. Moreover, as a consequence of this litigation, Defendants have every incentive
to uncover evidence that would tend to show the employees are insufficiently documented
and, in so doing, place them in jeopardy of a criminal prosecution or the loss of liberty.
The fact that Mr. Allen was inclined to assert F.S.D.’s Fifth Amendment rights at the
deposition also persuades me that I have discretion to appoint counsel for the employee
deponents pursuant to the CJA plan.
      At this juncture, I decline to appoint counsel because Plaintiffs have represented
that independent counsel has been retained to represent the employees. As I stated at the

                                            6



     Case 5:20-cv-04003-CJW-MAR Document 119 Filed 06/17/21 Page 6 of 8
hearing, a lawyer admitted to practice in Iowa should be aware of his or her obligations
under Rule 32:1.8(f)(2) of the Rules of Professional Conduct, which requires
independence of professional judgment on behalf of a client, even if someone else is
paying for those services. As I intended to convey at the hearing, if concerns arise about
the exercise of independent judgment by the attorney replacing Mr. Allen, I may
reconsider the necessity of appointing counsel.
D.     Time and Place of Employee Depositions
       Plaintiffs have requested certain relief for the upcoming depositions, including that
they be held at the location identified in the subpoenas. I understand the depositions will
occur in the conference room of a law firm as with F.S.D.’s deposition. For the reasons
set forth at the hearing and on the record at the commencement of F.S.D.’s deposition,
the conclusion of F.S.D.’s deposition and the depositions of the remaining employee
deponents shall occur at the same or similar location. Plaintiffs have requested the
depositions be scheduled at a time when I can be available for consultation. The parties
shall advise me of the time they choose for the depositions. I will make myself available,
if practicable.
E.     Ex parte Communication with Counsel for the Employee Deponents
       Defendants have requested the attorney for the employee deponents be permitted
to contact the Court on an ex parte basis to raise concerns about his or her ability to
independently represent the deponents. As I stated above, I do not intend to speculate
regarding whether any attempts were made to influence Mr. Allen or F.S.D. regarding
assertion of a Fifth Amendment privilege. Nevertheless, the ability of counsel to address
these concerns ex parte should promote confidence that privilege decisions are made
independently and without undue influence.         Therefore, counsel for the employee
deponents may contact me ex parte to raise concerns about his or her ability to exercise
independent judgment in asserting a Fifth Amendment privilege.


                                             7



     Case 5:20-cv-04003-CJW-MAR Document 119 Filed 06/17/21 Page 7 of 8
F.     Provision of Materials to New Counsel
       Defendants request permission to provide discovery to new counsel, along with
the instant motion, the transcript of the hearing, and this order. Plaintiffs raised a concern
about inundating new counsel with all of or a substantial part of the discovery produced
to date. I understand from defense counsel’s statements at the hearing that they intend
to provide, for the most part, documents relating to the employee deponents so that they
and new counsel are prepared for issues that may arise. This relief is granted. The
parties are free to share documents they believe new counsel should be aware of to
adequately represent the deponents.
G.     Contact with New Counsel
       Plaintiffs raised a related concern. Plaintiffs explained that they had not identified
new counsel previously out of concern Defendants’ attorneys will contact the new lawyer
to intimidate him or her or threaten ethics violations. (Doc. 107 at 8 n.5.) At the hearing,
I expressed my belief that, if I were in the new lawyer’s shoes, I would welcome
communications from counsel familiar with the case and the underlying documents as I
prepared to independently evaluate my clients’ potential legal jeopardy. I also expressed
my expectations that any communications with new counsel would be civil and
professional.
                                    III.   CONCLUSION
       Defendants’ motion is granted in part and denied in part consistent with the
foregoing.
       IT IS SO ORDERED this 16th day of June 2021.


                                    _________________________________________
                                    Mark A. Roberts, United States Magistrate Judge
                                    Northern District of Iowa



                                              8



     Case 5:20-cv-04003-CJW-MAR Document 119 Filed 06/17/21 Page 8 of 8
